Citation Nr: 1139329	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1974.  He died on May [redacted], 2007 and the appellant is his widow.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2010, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2007; the underlying cause of death listed on the death certificate is gastric cancer with metastasis to the liver. 

2.  At the time of his death, the Veteran was not service-connected for any disabilities.  

3.  The Veteran was not exposed to herbicides, to include Agent Orange, during his active duty service.  

4.  Gastric cancer with metastasis to the liver was not incurred during service or until many years after discharge and is not otherwise etiologically related to active duty service, including exposure to herbicides.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in May 2007.  The death certificate lists the cause of death as gastric cancer with metastasis to the liver.  At the time of his death, the Veteran was not service-connected for any disabilities.  The appellant contends that the Veteran's gastric cancer was incurred due to active duty service and exposure to herbicides.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the instance of a veteran's death, certain enumerated survivors are eligible for compensation if the death is found to be service connected.  The evidence must show that a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.  For a service connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death.  Rather, it must be shown that there was a causal connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In September 2006, the Veteran was seen by his private physician with complaints of abdominal pain.  Abdominal X-rays did not clearly demonstrate the cause of the pain, but a January 2007 CT indicated a gastric mass.  An esophagogastroduodenoscopy was performed in February 2007that showed a malignant appearing ulcer in the body of the stomach.  A biopsy confirmed the presence of gastric adenocarcinoma and the Veteran's private physician recommended a diagnostic laparoscopy to determine the extent and severity of the Veteran's cancer.  The laparoscopy was performed in March 2007 and established the Veteran had Stage IV metastatic gastric cancer.  The disease was considered terminal and the Veteran was transferred to hospice care where he died on May [redacted], 2007. 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  Once exposure to a herbicide agent during active military, naval, or air service is established, service connection is warranted for certain diseases enumerated in 38 C.F.R. § 3.309(e) (2011).

In this case the evidence does not establish, and the appellant does not contend, that the Veteran was ever physically present in Vietnam.  Rather, she contends that the Veteran was exposed to herbicides during the course of his service aboard a naval vessel in the waters offshore of Vietnam.  The presumption relating to herbicide exposure requires that the veteran actually step foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  Receipt of the Vietnam Campaign and Service Medals does not establish that a veteran was ever on land in Vietnam.  See id.  Thus, the presumptions contained in 38 C.F.R. §§ 3.307 and 3.309 pertaining to herbicide exposure are not applicable to this case as there is no evidence the Veteran was ever physically present in Vietnam.  

Service connection is also not warranted for the cause of the Veteran's death as a chronic disease under the provisions of 38 C.F.R. § § 3.307 and 3.309.  The evidence establishes that the Veteran's death was due to gastric cancer, however, the record shows that this condition was first diagnosed in February 2007, more than 30 years after the Veteran's separation from active duty service.  As noted above, chronic diseases are only subject to presumptive service connection if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  The Veteran's malignant tumor was not incurred until decades after service and presumptive service connection for this disability as a chronic disease is not warranted.  

Although service connection is not possible in this case on a presumptive basis, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this case, the evidence of record does not support a conclusion that the Veteran's death due to gastric cancer was directly related to herbicide exposure.  The record does not contain any specific allegations regarding the Veteran's claimed exposure to herbicides during service, nor does it establish that the Veteran was actually exposed to any herbicides.  During the April 2010 hearing, the appellant's testimony implied that the Veteran may have had contact with herbicides during service while loading and unloading planes returning from Vietnam.  However, there is no objective evidence in the Veteran's service records or after service indicating the Veteran's exposure to herbicides.   Accordingly, the Board cannot conclude that the Veteran was exposed to herbicides such as Agent Orange during active duty service.  

The Board has also considered whether there is any other basis for service connection for the cause of the Veteran's death as directly related to service.  Service records are negative for evidence of gastric cancer, and as noted above, the condition was not diagnosed or treated until more than 30 years after the Veteran's separation from service.  Moreover, there is no medical evidence weighing in favor of a link between the Veteran's gastric cancer and active duty service.  The appellant has provided an opinion in favor of the claim, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board therefore concludes that the evidence is against a nexus between the cause of the Veteran's death and his active duty service.

Finally, the Board notes that the appellant has attempted to establish a link between the Veteran's death due to gastric cancer and his previous treatment for a metastatic squamous cell carcinoma of the neck.  In 2004, the Veteran was diagnosed with metastatic squamous cell carcinoma and was treated with a neck dissection and radiotherapy.  In a September 2006 letter, the Veteran's private physician noted that the primary source of the metastatic carcinoma was unknown, but it was certainly metastases from the upper air/digestive tract to include the larynx.  The purpose of the appellant's attempts to link the Veteran's two cancers and his death is not clear, but the Board notes that respiratory cancer, including cancer of the larynx, is entitled to presumptive service connection as a disease associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  In any event, the Board has determined that the Veteran was not exposed to herbicides during active duty service and private medical opinions dated in January and April 2008 establish the Veteran's two tumors were completely separate and unrelated cancers.  
The Board is sympathetic to the appellant's claim, but the evidence does not establish that service connection is warranted for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the appellant in a June 2007 letter.  While she has not received specific information regarding the disability rating and effective date elements of her claim, as the claim is being denied no disability rating or effective date will be assigned.  Therefore, the appellant is not prejudiced by the lack of notice on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The June 2007 VCAA letter sent to the appellant did not fully comply with the requirements of Hupp.  However, the appellant has not alleged any prejudice resulting from the lack of notice.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the appellant with respect to the Hupp criteria.  

The appellant contends that the Veteran's cancer and death were caused by his exposure to herbicides during active duty service.  The Board therefore finds that the appellant has demonstrated actual knowledge of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Veteran was not service-connected for any disabilities at the time of his death.  The appellant was notified of this fact in the July 2007 rating decision on appeal, and the Board finds that the lack of notice in the June 2007 VCAA notification letter has not resulted in any prejudice to the appellant's claim.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records, to include records from the Veteran's hospice facility.

The Board acknowledges that a VA medical opinion was not obtained in response to the appellant's claim, but has determined that a medical opinion is not required in this case.  The medical evidence of record is sufficient to decide the claim and there is no reasonable possibility that a medical opinion would result in evidence to substantiate the claim.  Although the appellant contends that the Veteran's cancer and death were caused by his exposure to herbicides during service, the Board has determined that the record does not establish the Veteran was ever exposed to herbicides.  As noted above, he is not subject to the presumptions regarding herbicide exposure contained in 38 C.F.R. § 3.307 and 3.309, and there is also no medical evidence of any other connection between his cancer and death and active duty service.  The appellant is also not competent to render an opinion as to medical causation.  See Barr, supra; Grover, supra.  As there is no competent evidence of an association between the Veteran's death and service, a VA medical opinion is not required by the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


